Citation Nr: 1038470	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from August 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The case was previously before the Board in May 2009, 
and remanded for additional development.  The Board finds that 
the RO substantially complied with the mandates of the May 2009 
remand and will proceed to adjudicate the appeal.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that the appellant filed his June 2005 claim for 
an increased evaluation for PTSD less than one year after a 
September 2004 rating decision which granted an increased 
evaluation of 70 percent for PTSD, effective March 5, 2004.  To 
file an appeal, an appellant must file a notice of disagreement 
within one year of the date that notice of the rating decision 
was provided to the claimant.  38 C.F.R. § 20.302(b) (2009).  A 
notice of disagreement is a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (AOJ) and a 
desire to contest the result. 38 C.F.R. § 20.201.  Although the 
June 2005 claim for an increased evaluation for PTSD was filed 
within one year of the September 2004 rating decision, the 
appellant's June 2005 claim did not express disagreement with the 
September 2004 rating decision.  Therefore, the Board construes 
the June 2005 statement as a new claim for an increased 
evaluation.  The Board also notes that the appellant's November 
2006 notice of disagreement with the September 2005 rating 
decision was not filed within one year of notice of the rating 
decision.  However, as the AOJ construed the statement as a 
notice of disagreement, the Board will proceed to adjudicate the 
appeal.


FINDING OF FACT

The evidence of record demonstrates serious PTSD symptoms, 
including impaired impulse control, nightmares, flashbacks, 
hypervigilance, and sleep disturbance, but does not reveal total 
occupational and social impairment with impairment in thought or 
communication, grossly inappropriate behavior, persistent danger 
of hurting oneself or others, intermittent inability to perform 
the activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, one's own occupation 
or one's own name.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  

In VA correspondence to the appellant dated in July 2005 the 
appellant was informed of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  In addition, in correspondence dated in May 
2006, the appellant was informed of the criteria for 
establishment of a disability rating and an effective date.  In 
Pelegrini v. Principi, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
May 2006 letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, he was provided time to 
respond with additional argument and evidence and the claim was 
readjudicated and a statement of the case (SOC) was provided to 
the appellant in September 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The Board observes the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on 
VCAA notice requirements in an increased rating case.  However, 
this case was recently overturned in part by the Federal Circuit.  
See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  Hence, it need not be further discussed in this decision.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  VA treatment records requested in the May 2009 
Board remand were obtained.  Private medical records identified 
by the appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
August 2005 and October 2009.  The appellant has not reported 
receiving any recent treatment specifically for this condition, 
and there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  They provide findings pertinent to the rating 
criteria.  The examinations in this case are adequate upon which 
to base a decision.  Additionally, the October 2009 VA 
examination was in substantial compliance with the May 2009 Board 
remand, which requested an additional examination.  See Dyment, 
13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Evaluation

Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2009).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's claim for an increased evaluation was received on 
June 28, 2005.  As such, the rating period on appeal would 
normally be from June 27, 2004.  38 C.F.R. § 3.400(o)(2) (2009).  
However, as noted above, as no appeal was taken from a September 
28, 2004 rating decision which granted an increased evaluation of 
70 percent for PTSD, effective March 5, 2004, that determination 
is final.  38 U.S.C.A. § 7105 (West 2002).  As such, the rating 
period on appeal is from September 29, 2004, the day following 
the prior final September 2004 rating decision.

Throughout the rating period on appeal, the appellant is assigned 
a 70 percent evaluation for his service-connected PTSD pursuant 
to Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 70 percent rating 
is warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.


In order to achieve the next-higher 100 percent rating (the 
maximum schedular rating), the evidence must demonstrate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  See also QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Analysis

The appellant contends that he is entitled to an evaluation in 
excess of 70 percent for PTSD.  For the reasons that follow, the 
Board concludes that an increased evaluation is not warranted. 

The Board has reviewed the evidence of record and finds that it 
does not support an evaluation in excess of the 70 percent 
currently assigned, at any time during the rating period on 
appeal.  The evidence does not demonstrate gross impairment in 
thought processes or communication.  The August 2005 VA examiner 
noted that the appellant had no impairment of thought process or 
communication, although he was at times a little rambling and 
tangential.  The August 2005 VA examination report reflects that 
the appellant's rate and flow of speech was somewhat pressured at 
times, but there were no irrelevant illogical, or obscure speech 
patterns.  The examiner also noted that the appellant was 
generally well spoken, with occasional bursts of profanity.  A 
July 2009 VA treatment record reflects that the appellant's 
speech was spontaneous and fluent with normal rate and volume.  
The July 2009 VA treatment record reflected that he had good 
judgment and insight and his cognition was not impaired.  The 
October 2009 VA examiner noted that the appellant talked almost 
nonstop in the examination was difficult to redirect.  The 
October 2009 VA examiner described the appellant's thought 
process as having circumstantiality and noted that he was 
preoccupied with one or two topics.  The examiner noted that the 
appellant understood the outcome of his behavior.  

The evidence of record also fails to reveal disorientation to 
time or place or memory loss for names of close relatives, own 
occupation or own name.  The August 2005 VA examination report 
reflects that the appellant was oriented to person, place and 
time.  The VA examiner noted that the appellant complained of 
memory loss, but was within normal limits for his age.  The 
October 2009 VA examination report indicated that the appellant 
was intact as to person, time and place.  The October 2009 VA 
examiner noted that the appellant's memory was normal.

The evidence also fails to establish that the appellant has 
persistent delusions or hallucinations.  In the August 2005 VA 
examination, the appellant denied delusions or hallucinations.  
The July 2009 VA treatment record indicated the appellant did not 
report having delusions or hallucinations.  The October 2009 VA 
examination report reflects that the appellant did not have 
hallucinations or delusions.  

The evidence does not demonstrate an intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  The August 2005 VA examiner noted that 
the appellant was neatly, meticulously dressed, and quite well 
groomed.  The appellant reported that he may go a few days 
without taking care of his activities of daily living, but once 
he gets up and out, he is meticulous about his appearance.  The 
October 2009 VA examination report reflects that the appellant 
did not have problems with activities of daily living and had the 
ability to maintain minimum personal hygiene.

The evidence of record further fails to reveal grossly 
inappropriate behavior or show that the appellant was a 
persistent danger to himself or others.  The August 2005 VA 
examination reflects that the appellant reported having angry 
outbursts on the job.  He reported that he will have fits of rage 
where he will verbally yell and cuss, generally not at anybody, 
but in general frustration.  The October 2009 VA examiner 
described the appellant's mood as irritable and noted that he was 
mildly dramatic, suspicious and guarded.  The October 2009 
examiner noted that the appellant put his boots on the examiner's 
desk and was mildly challenging at times.  

The evidence does not show that the appellant was a persistent 
danger to himself or others.  The August 2005 VA examination 
reflects that the appellant had suicidal ideation, but no plans.  
The appellant denied homicidal thoughts.  The October 2009 VA 
examination report reflects that the appellant did not report a 
history of suicide attempts or violence.  While the record 
demonstrates that the veteran has had some episodic suicidal 
ideations and problems controlling his anger, there is no 
evidence that he was in persistent danger of hurting himself or 
others.
   
The appellant has exhibited several severe symptoms of PTSD.  The 
August 2005 VA examination report indicates that the appellant 
reported having poor relationships on the job, mostly due to his 
inability to deal with stress and difficulties with things going 
wrong on the job.  He reported angry outbursts and isolating to a 
greater degree.  He reported that he enjoyed a period where he 
worked alone on a job.  The October 2009 VA examination report 
reflects that the appellant experienced recurrent and intrusive 
distressing recollections of events experienced in service, 
including images, thoughts and perceptions.  He made efforts to 
avoid thoughts, feelings or conversations associated with the 
trauma and avoided activities, places, or people that arouse 
recollections.  The appellant reported having nightmares.  See 
October 2008 VA treatment record.  The appellant also had sleep 
impairment, hypervigilance and an exaggerated startle response.  
A March 2009 VA treatment record indicated the appellant had been 
prescribed Ambien for his chronic insomnia.  The October 2009 VA 
examiner noted that the appellant has been married several times.  
A February 2009 VA treatment record notes that the appellant 
reported that he was in his third marriage, and had been involved 
in multiple common law marriages.  In his November 2006 notice of 
disagreement, the appellant stated that he does not have any 
friends and that he has trouble keeping a job.  He reported 
having problems being close to people in the October 2009 VA 
examination.  The appellant has also reported having panic 
attacks in the October 2009 VA examination and in VA treatment 
records.  In the July 2009 VA treatment record, the appellant 
reported that he had experienced three panic attacks since May 
2009.  

As discussed above, the Board finds that the overall weight of 
the evidence fails to reveal a disability picture more nearly 
approximated by the next-higher 100 percent evaluation for PTSD 
under Diagnostic Code 9411, at any time during the rating period 
on appeal.  In the August 2005 VA examination, the appellant had 
a GAF score of 45.  In the October 2009 VA examination, the 
appellant had a GAF score of 52.  As noted above, a GAF score of 
41 to 50 indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning, and a 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Board finds that the reported GAF scores 
support no more than the currently assigned 70 percent 
evaluation.  The appellant's scores indicate he had serious to 
moderate symptoms of PTSD, and his most recent score indicates 
his symptoms have improved during the period on appeal.

Based on the foregoing, the Board concludes that the appellant's 
disability picture does not most nearly approximate the next-
higher 100 percent rating under Diagnostic Code 9411.  Although 
the appellant has exhibited some inappropriate behavior, such as 
putting his feet on the October 2009 VA examiner's desk and angry 
outbursts, it did not rise to the level of grossly inappropriate 
behavior.  The Board finds that the appellant's PTSD symptoms are 
already contemplated by the appellant's 70 percent rating.  The 
appellant has serious symptoms of PTSD such as suicidal ideation, 
panic attacks, difficulty in adapting to stressful circumstances, 
and occupational and social impairment, all of which are 
contemplated by the 70 percent evaluation.  The appellant's GAF 
scores are also consistent with an evaluation of 70 percent.  The 
appellant has been able to maintain employment and the evidence 
does not demonstrate total occupational and social impairment.  
The October 2009 VA examiner specifically found that the 
appellant did not have total occupational and social impairment.  
Accordingly, the Board finds the appellant's PTSD symptoms do not 
support a finding of total occupational and social impairment, 
and thus, a 100 percent evaluation is not warranted.

The Board finds that the evidence of record regarding the 
increased rating claim does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 Vet. 
App. at 509-10.  

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  The Board is required to address the issue 
of entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
'exceptional or unusual' circumstances indicating that the rating 
schedule may be inadequate to compensate for the average 
impairment of earning capacity due to the disability.  See VA 
O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been expressly 
raised.  Further, the record before the Board does not contain 
evidence of 'exceptional or unusual' circumstances that would 
preclude the use of the regular rating schedule for the 
disability at issue.  38 C.F.R. § 3.321 (2009).

In sum, the Board finds that the preponderance of the evidence is 
against the appellant's claim for an evaluation in excess of 70 
percent for PTSD.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).




ORDER

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


